UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6075


ISAAC J. WALKER,

                      Petitioner – Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cv-03749-RBH)


Submitted:   May 18, 2016                      Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac J. Walker, Appellant Pro Se. Melody Jane Brown, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac J. Walker seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                             The order is

not    appealable        unless    a   circuit     justice      or    judge        issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,     a   prisoner    satisfies         this    standard       by

demonstrating         that     reasonable       jurists   would        find        that    the

district       court’s      assessment     of    the   constitutional             claims    is

debatable       or    wrong.       Slack   v.    McDaniel,      529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Walker has not made the requisite showing.                   Accordingly, we deny

a certificate of appealability and dismiss the appeal.                               We deny

Walker’s       motions    for     appointment     of   counsel       and     to    expand    a

certificate of appealability.                   We dispense with oral argument

                                            2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3